THE           ATFORNEY                   GENERAL
                                           OFTEXAS
                                        Arnwrm%     TEXAS        78711
 JOEN     Ia.   EILL
*TroRNmY O-Ard                                    August      14, 1973


        The Honorable Jack K. Williams                            Opinion No.   H-   86
        President,  Texas A & M
        University                                                Re:    Entitlement   to and
        College Station, Texas 77843                                     maximum     State contribution
                                                                         for insurance coverage.

        Dear Mr.       Williams:

            You have requested our opinion on several questions having to do with
        the authorized State contribution to the premiums        of group insurance poli-
        cies insuring State employees.       Articles  3. 50 and 3. 51 of the Texas Insurance
        Code authorize group policies      of life. and health insurance.     As amended by
        Acts 1967, 60th Leg.,    p. 1002, ch. 437, ‘Article 3. 51 now permits .State agencies             and
        certain political subdivisions    of the State to pay premiums     on such policies
        “in whole or in part from funds contributed by the employer. I’

             Your first question is whether the current rider to the General Approp-
        riations Act for 1974-1975 limits the State’s contribution to not in excess
        of $12. 50 per month for credit to the premium of each full-time    employee.

            The rider      provides:

                  ‘I..   . The state’s contribution per full-time
                  individual employee covered by any policy or
                  policies  shall not be greater than Twelve Dollars
                  and Fifty Cents ($12. 50) per month for each
                  month of the insurance contract year.       The
                  method used to calculate the total yearly amount
                  to be paid by agencies covered by this Act shall
                  be One Hundred and Fifty Dollars ($150) times
                  the number of employees      actually covered under
                  any policy or policies.   . . . ” (Acts 1973, H.B.
                  139, V-38,   $10)




                                                   p.   390
The Honorable    Jack K.   Williams,      page 2      (H-86)




    The rider contained    in the 1971 General        Appropriations   Act was less
precise in its meaning.     It simply read:

        ‘1. . . Payment by the state from the designated
        funds on any policy or policies  shall be limited
        to Twelve Dollars and Fifty Cents ($12. 50) per
        month per full-time   employee. ‘I (Acts 1971, 62nd
        Leg.,  1st. C. S., Art. V.,  $10, p. V-38)

    Attorney General Opinion M-919 (1971) construed the 1971 restriction
to define a monthly aggregate    expenditure reached by multiplying      $12. 50 times
the number of full-time    employees   on the departmental    payroll.  It declared
that neither Articles  3. 50 or 3. 51 of the Insurance Code, or the Appropriation
Bill rider placed a minimum or a maximum          on the contribution that a depart-
ment might make to the cost of premiums        on an individual employee.

    Subsequently,   the language       of the rider   was an-ended to provide:

        ‘1. . * The maximum payment by the State for any
        individual employee on any policy or policies   shall
        not exceed Twelve Dollars and Fifty Cents ($12. 50)
        per month per full-time  employee . . . . I’ (Acts
        1971, 62nd Leg.,  3rd C.S.,  S.B.1, p.V-37,    $10)

    Attorney General Opinion M-1229 (1972) ruled that no substantial  change in
effect had been made by the changed language and that the conclusions   made by
Attorney General Opinion M-919 remained operative.

     We need not determine whether those prior opinions were correct.               The
new language of the rider in House Bill 139, coupled with the unusually frequent
change in the language of corresponding       riders over the years,      is evidence that
a different legislative  intent now prevails.     Under House Bill 139 the aggregate
yearly amount expendable is controlled by the language:           “$150 time the number
of employees    actually covered by any policy or policies.      ” We think the unqual-
ified word “employees”      includes part-time    employees.     We are of the opinion
that the $12. 50 “per full-time    employee ” limitation   is intended to signify the
maximum permissible       monthly contribution toward the cost of the premiums
for any individual full-time     employee , or combined part-time       equivalents.




                                         p.   391
The Honorable    Jack K.   Williams,        page 3   (H-86)




    In our opinion the rider is not in conflict with, nor does it amend, .any
general legislation.     It does limit,  detail and restrict  the use of State funds
appropriated   by line-item    for insurance purposes and is for that reason
“germane”    to the subject of appropriations     and not violative of Article  3,
$ 35 of the Constitution.     See Attorney General Opinions M-1199 (1972) and
V-1254 (1951).

     Concerning    insurance programs,      the discretion  conferred upon agencies
by Article   3. 50 and 3. 51, Insurance Code, is pre-existing       statutory author-
ity for the use of State funds for payment of employee insurance premiums
for either (or both) full-time    or part-time   employees.     The funding of such
a program is, as always,       subject to there being an appropriation      of State
funds by the Legislature.      In this instance,   the Legislature   has ‘authorized
the expenditure of $12. 50 per month per full-time         employee covered~by any
policy or policies,    whether in full or partial payment ,of premiums.         See
Linden v. Finley,     49 S. W. 578 (Tex. 1899), and Conley v; Daughters of the
Republic,   156 S. W. 197 (Tex. 1913).

     In our view, “per full-time   individual employee”    requires a ratio approach
to part-time   employees  and, at the same time, indicates a limitation upon
payments on behalf of individual employees.         The amount of premium paid
for each part-time   employee is to be dependent upon the.relationship       which
his service bears to that of a full-time     employee.   However,    in no case would
an individual employee,    full or part-time,    ever be entitled to have more than
$12.50 par month paid toward the cost of group insurance premiums.

     Therefore,   it is our opinion that House Bill 139,      Acts 1973,, V-38,   $10
does limit the State’s contribution toward the cost of        an individual full-time
employee’s    insurance premiums     for group insurance       authorized by Articles
3. 50 and 3. 51, Texas Insurance Code, to $12. 50 per         month.

    We have already answered your second question,      which is whether a less
than full-time employee  should receive a proportionate   contribution of State
funds to his monthly premiums   of group insurance.

    No statute requires    agencies to extend insurance programs     to their active
employees,   full or part-time;    or, if a program is extended,  to pay any portion
of premium.    The agency or university      may pay all, none, or any portion of a




                                       p.    392
The Honorable     Jack K.   Williams,    page 4      (H-86)




part-time   individual’s   premium whether or not it pays premiums              for full-time
employees.     It must   extend  eligibility   in life  insurance   programs    to all employees,
but it need not pay premiums       for all of them.       See Art. 3.50,    ,Texas Insurance
Code.    However,    if it does pay premiums         for part-time   employees,    the maxi-
mum amount it may pay is limited by the Appropriation                Bill to an amount which
bears to $12. 50 the same ratio that the service of the part-time              employee bears
to that of a full-time    employee (“per full-time        individual employee”).      A lesser
contribution is within the agency’s        discretion.

     Finally,  you ask if a regular academic year teacher is eligible for premium
contributions   for the summer months the teacher is not teaching and is not
otherwise on the payroll.     Our answer is that if the teacher is under a contract
of employment which continues through the summer or under a tenured contract
which continues indefinitely,    he should be considered  an “employee”  of the
university for the summer months and eligible’ for State contribution to his
premiums.      If his employment   is terminated in May, then he is no longer qual-
ified to receive a contribution from the State toward his insuranc~e premiums;

                              SUMMARY

             The new language restricting    the use of funds
        appropriated     for insurance purposes under House
        Bill 139 requires that the State’s contribution to the
        premium of any individual full-time      employee     “shall
        not be greater” than $12. 50 per month during any
        month of the insurance contract year.        A part-time
        employee may receive a proportionate        contribution
        of State funds to his insurance premiums       and a
        professor,    if he remains an employee over the summer
        months,    is eligible to receive the State’s contribution
        for that period.

                                                   ry truly yours,




                                             Attorney     General    of Texas




                                        p.   393
The Honorable   Jack K.   Williams,        page 5   (H-86)




DAVID M. KENDALL,         Chairman
Opinion Committee




                                      p.   394